IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 1866 Disciplinary Docket No. 3
                 Petitioner     :
                                :           No. 125 DB 2012
           v.                   :
                                :           Attorney Registration No. 52579
WILLIE LEE NATTIEL, JR.,        :
                 Respondent     :           (Philadelphia)


                                      ORDER


PER CURIAM:


      AND NOW, this 29th day of January, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated October 28, 2014, it is hereby

      ORDERED that Willie Lee Nattiel, Jr., is disbarred from the Bar of this

Commonwealth and he shall comply with all the provisions of Rule 217, Pa. R.D.E.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa. R.D.E.